DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1 and 9-13 are cancelled
Claims 2-8 are pending.
Claim Objections
Claims 6 and 7 are objected to because of the following informalities:
Claims 6 and 7 recite “wherein the second memory circuit a second transistor.” There are errors in typo/grammar.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hatular (US 6184660 B1), in view of Ohkawa et al. (hereinafter Ohkawa) (US 20120175953 A1).
As to claim 2, Hatular teaches a power storage device [FIG. 1A: device 20] comprising:
a power receiving circuit [FIG. 1A: AC adapter 42]; 
a power storage unit [smart battery 22]; 
a first transistor [FIG. 1A: transistor 62] between the power receiving circuit and the power storage unit [FIG. 1A]; and 
a control circuit [FIG. 1A: battery charger IC 50] electrically connected to a gate of the first transistor and to the power storage unit [FIG.1A: the battery charger IC 50 is connected to gate of transistor 62].
Hatular does not teach wherein the control circuit includes: a first memory circuit configured to hold data in a period during which power is supplied to the control circuit from the power storage unit; and a second memory circuit configured to hold data in a period during which supply of the power to the control circuit from the power storage unit is stopped.
Ohkawa teaches that a battery controller includes a volatile memory [FIG. 7: RAM 1117] configured to hold data in a period during which power is supplied to the control circuit from the power storage unit [FIG. 9: steps 802 and 810] [0168: in step 802, the vehicle is started when key switch of the vehicle is actuated…”] [070: “In the next step 810, the data shown in FIG. 8 that is stored in the rewritable non-volatile memory 1116 is read out, and is transferred to the volatile memory RAM 1117.”]; and a non-volatile memory [FIG. 7: non-volatile memory 1116] configured to hold data in a period during which supply of the power to the control circuit from the power storage unit is stopped [FIG. 9: steps 846 and 860] [0179: “Next, when the operation of the vehicle ends and the key switch is turned off, in a step 846…”] [0182: “in a step 856 the battery controller 20 first stores this data in its volatile memory 1117. This data is then written into the rewritable non-volatile memory 1116 in step 860.”].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teaching of deploying volatile and non-volatile memory in the battery control for storing data as suggested in Ohkawa into Hatular to manage power storage device. One having ordinary skill in the art would have been motivated to make such modification to improve performance of power management.
As to claim 3, Hatular teaches wherein the control circuit further includes: a processor [switch drive 162] that includes a register and is electrically connected to the gate of the first transistor;4816-4657-7591.1Docket No.: 740756-004791 Application No. 16/821,011Page No. 4 a memory [register 132] that includes data for identifying the power storage device and is electrically connected to the processor; and a controller [charge inhibit 186] electrically connected to the processor and to the memory.
As to claim 4, Hatular teaches the power storage device according to claim 2, further comprising a protection circuit [a reverse-current-protection switch 86] between the control circuit and the power storage unit.
As to claim 5, Hatular teaches wherein the data for identifying the power storage device includes at least one of data on an average voltage of the power storage device, a capacity of the power storage device, an energy density of the power storage device, a resistance of the power storage device, output power of the power storage device, cycle characteristics of the power storage device, a temperature of the power storage device, an operating temperature range of the power storage device, and an allowable charging current of the power storage device [register 132] [col. 8, line 46: “a read/write charging-voltage register 132e”].
Claims 6-8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hatular (US 6184660 B1) in view of Ohkawa et al. (hereinafter Ohkawa) (US 20120175953 A1), further in view of Godo et al. (hereinafter Godo) (US 20130134412 A1).
As to claim 6, Hatular in view of Ohkawa teaches wherein the second memory circuit comprises a second transistor [FIG. 7: non-volatile memory 1116] [It is well known that the non-volatile memory comprises transistors in the art.], but does not teach wherein an off-state current per micrometer of channel width of the second transistor is lower than or equal to 100 zA.
Godo teaches off-state current of a transistor is lower than or equal to 100zA [0077: “for example, an off-state current with a channel length of 3 µm and a channel width of 1 µm can be lower than or equal to 10-23 A…”].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teaching of keeping off-state current of the transistor low as suggested in Godo into Hatular in view of Ohkawa to implement the transistor design. One having ordinary skill in the art would have been motivated to make such modification to minimize the static power.
As to claim 7, Godo further teaches wherein the second transistor comprises a oxides semiconductor [0077: “In the transistor including an oxide semiconductor film…”].
As to claim 8, Godo further teaches wherein the oxides semiconductor comprises at least one of In, Zn and Ga [Table 1].

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUXING CHEN whose telephone number is (571)270-3486. The examiner can normally be reached M-F 9-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XUXING CHEN/Primary Examiner, Art Unit 2187